Exhibit 10.8

Execution Version

OPERATION AND MANAGEMENT SERVICES AGREEMENT

OPERATION AND MANAGEMENT SERVICES AGREEMENT (“Agreement”) dated as of May 28,
2020, by and between Summit Midstream Partners, LP, a Delaware limited
partnership (the “Partnership”), Summit Midstream GP LLC, a Delaware limited
liability company and general partner of the Partnership (the “General
Partner”), Summit Midstream Holdings, LLC, a Delaware limited liability company
and subsidiary of the Partnership (“Summit Holdings” and, together with the
Partnership and the General Partner, the “Summit Entities”), and Summit
Operating Services Company, LLC, a Delaware limited liability company and
subsidiary of the Partnership (the “Operator”). Each of the Summit Entities and
the Operator may be referred to herein individually as “Party” or collectively
as “Parties.”

RECITALS

WHEREAS, Summit Holdings and its subsidiaries own or lease the Facilities
defined and described below consisting of natural gas, crude oil and produced
water gathering systems and related facilities and assets;

WHEREAS, the Partnership has completed that certain transaction (the “GP Buy-In
Transaction”), under which it has acquired all of the outstanding membership
interests of Summit Midstream Partners, LLC, a Delaware limited liability
company (“Summit Investments”), which, through Summit Midstream Partners
Holdings, LLC, a Delaware limited liability company, owns all of the membership
interests in the General Partner;

WHEREAS, in connection with the closing of the GP Buy-In Transaction, the
Operator has assumed the employer function from Summit Investments to conduct
and support the operations of the Partnership (the “Employer Function
Transfer”);

WHEREAS, in connection with the Employer Function Transfer, (i) the individuals
who were employed by Summit Investments immediately prior to the closing of the
GP Buy-In Transaction (the “Covered Employees”) have been transferred to the
Operator, such that the Operator will be the employer of the Covered Employees
as of the date of such transfer and thereafter, (ii) all benefit plans,
agreements and similar arrangements of Summit Investments with respect to the
Covered Employees (the “Benefit Plans”) have been transferred to the Operator,
such that the Operator will be, as applicable, the plan sponsor, counterparty
and plan administrator of the Benefit Plans, as of such time and for periods
thereafter and (iii) all other operating assets and arrangements that were held
by Summit Investments immediately prior to the closing of the GP Buy-In
Transaction that related to the employment of the Covered Employees (the
“Covered Property”) (e.g., all computers, office equipment and furniture, all
office leasing agreements, all intercompany agreements and any similar assets or
arrangements relating to the employment of the Covered Employees) have been
transferred to the Operator, such that the Covered Property will be owned, held
or otherwise assumed by the Operator as of the date of such transfer thereafter;

WHEREAS, the Summit Entities desire that the Operator perform the Services as
defined and described below with respect to the Facilities, the Covered
Employees and the Covered Property; and



--------------------------------------------------------------------------------

WHEREAS, the Parties desire to set forth their respective rights and
responsibilities with respect to (i) the operation, maintenance and management
of the Facilities, (ii) certain general and administrative services and
operation and management services to be performed by the Operator for and on
behalf of the Partnership and the General Partner and the Partnership’s
reimbursement obligations related thereto and (iii) the provision of the
Services (as defined below), and other matters addressed herein;

NOW THEREFORE, in consideration of their mutual undertakings and agreements
hereunder, the Parties undertake and agree as follows:

ARTICLE 1

DESCRIPTION OF FACILITIES

1.1    Facilities Description. “Facilities” means all facilities, pipelines,
compression, dehydration, processing plants, pumps, machinery, measurement
equipment and all other appurtenances and equipment, accessions and improvements
in respect of the foregoing, owned, leased or operated by Summit Holdings and
its subsidiaries. In addition, if Summit Holdings or any of its subsidiaries
acquire or construct assets after the date of this Agreement, the assets
directly connected to and constructed to support the operation of the Facilities
shall automatically become a part of the Facilities and shall be managed and
operated by the Operator under this Agreement.

ARTICLE 2

PERFORMANCE OF SERVICES

2.1    Operator Duties and Authority. The Operator shall manage, subject to the
terms of this Agreement and to the General Partner’s general directions, the
operation, maintenance, repair, design, alteration and replacement of the
Facilities and of the business processes associated with the Facilities as more
particularly described below.

2.2    General and Administrative Services. The Operator shall provide, or cause
to be provided (through contractors, subcontractors or affiliates), to the
Partnership and the General Partner certain centralized corporate, general and
administrative services, such as accounting, audit, billing, business
development, corporate record keeping, treasury services, cash management and
banking, real property/land, legal, engineering, planning, budgeting,
geology/geophysics, investor relations, risk management, information technology,
insurance administration and claims processing, regulatory compliance and
government relations, tax, payroll, human resources and environmental, health
and safety, including without limitation permit filing, support for permit
filing and maintenance (collectively, the “G&A Services”). The Operator shall
provide the Partnership and the General Partner with such G&A Services in a
manner consistent in nature and quality to the services of such type previously
provided by the General Partner in connection with its management of the
Partnership prior to the Buy-In Transactions.

2.3    Operation and Management Services. The Operator shall provide, or cause
to be provided (through contractors, subcontractors or affiliates), the
following services relating to the Facilities (the “Operation Services” and
together with the G&A Services, the “Services”):

 

2



--------------------------------------------------------------------------------

(a)    The Operator shall conduct, or cause to be conducted, all operations with
respect to the Facilities, and shall procure and furnish, or cause to be
procured or furnished, all materials, equipment, services, supplies, and labor
necessary for the operation and maintenance of the Facilities, engineering
support for these activities, and related warehousing and security, including
the following:

 

  (1)

Maintain and operate flow and pressure control, monitoring, and over-pressure
protection;

 

  (2)

Maintain, repair, recondition, overhaul, and replace equipment, as needed, to
keep the Facilities in good working order;

 

  (3)

Operate the Facilities in a manner consistent with the standard of conduct set
forth in Section 2.7; and

 

  (4)

Conduct all other routine day-to-day operations of the Facilities.

(b)    The Operator shall provide, manage and conduct, or cause to be provided,
managed and conducted, the business operations associated with the Facilities,
including without limitation, the following:

 

  (1)

Transportation and logistics, including commercial operations;

 

  (2)

Commercial transportation marketing;

 

  (3)

Contract administration;

 

  (4)

Gas control;

 

  (5)

Gas measurement;

 

  (6)

GIS mapping;

 

  (7)

Database mapping, reporting and maintenance;

 

  (8)

Rights of way;

 

  (9)

Materials management;

 

  (10)

Integrity management;

 

  (11)

Procurement;

 

  (12)

Engineering support (including facility design and optimization); and

 

  (13)

Such other general services related to the Facilities as the Parties may
mutually agree from time to time.

 

3



--------------------------------------------------------------------------------

(c)    The Operator shall coordinate and direct, or cause to be coordinated and
directed, the activities of persons (including contractors, subcontractors,
consultants, professionals, and service and other organizations) required by the
Operator to perform its duties and responsibilities hereunder. Such persons may
include the employees of the Operator, the Partnership or their respective
affiliates, or the employees of one or more third persons.

2.4    Records. The Operator will maintain operations, maintenance, and
inspection records, accounting records (kept in accordance with generally
accepted accounting principles) and source documentation substantiating the
Services provided under this Agreement, in compliance with the Subject Laws (as
defined in Section 2.7(b) below) and the Operator’s policies and procedures. The
Operator shall develop and maintain such records as are required by laws,
regulations, codes, permits, or governmental agencies.

2.5    Outside Agency Requests and Other Notices. Should either Party receive
notice of any governmental agency inspection or request for written comments
concerning the Facilities, the Party receiving the notice will notify the other
Party and permit the other Party’s representative to be present at all scheduled
inspections and to review all correspondence to or from such governmental agency
and to coordinate any necessary response. Each Party shall as soon as reasonably
possible notify the other Party of the occurrence of any incident, accident,
action, loss, or existence of any unsafe or other condition which involves or
could involve personal injury or property damage or loss relating to the
Facilities or Services. If notice is first given orally under this Section, the
notifying Party shall provide written notice to the other Party as soon as
reasonably possible.

2.6    Environmental Compliance. All operations conducted hereunder shall be in
compliance with all environmental laws, rules and regulations of the United
States of America and the states where the Facilities are situated.

2.7    Standard of Conduct of the Operator.

(a)    General Standard. The Operator shall perform the Services and carry out
its responsibilities hereunder, and shall require all contractors,
subcontractors and materialmen furnishing labor, material or services for the
operation of the Facilities to carry out their responsibilities in accordance
with workmanlike practices common in the natural gas, crude oil and produced
water gathering pipeline businesses.

(b)    Compliance with Procedures and Laws. The Operator shall perform the
Services under this Agreement in compliance with all laws, permits, rules,
codes, ordinances, requirements and regulations of all federal, state or local
agencies, court and/or other governmental bodies, which are applicable to:
(1) the Operator’s business (2) any of the Facilities, and/or (3) the
performance of Services or any other obligation of the Operator hereunder
(collectively, the “Subject Laws”). The Operator shall also perform its Services
for the Partnership in a manner consistent with the Partnership’s customer
contracts.

 

4



--------------------------------------------------------------------------------

ARTICLE 3

RELATIONSHIP OF PARTIES

3.1    Independent Contractor. The Operator is an independent contractor and
shall perform the Services hereunder as an independent contractor. Nothing
hereunder shall be construed as creating any other relationship between the
Summit Entities and the Operator, including but not limited to a partnership,
agency or fiduciary relationship, joint venture, limited liability company,
association, or any other enterprise. No Party nor any of its employees shall be
deemed to be an employee of the other Party.

3.2    Parties’ Right to Observe. The Summit Entities shall at all times have
the right to observe and consult with the Operator in connection with the
Operator’s performance of its obligations under this Agreement. Further, the
Operator and the Summit Entities shall have the right to witness all audits or
environmental assessments of the other to be performed on or in connection with
the Facilities. The Summit Entities shall comply with all reasonable
requirements of the Operator prior to such observation or witnessing, including
but not limited to safety requirements.

ARTICLE 4

REIMBURSEMENT AND BILLING PROCEDURES

4.1    Reimbursement. Subject to and in accordance with the terms and provisions
of this Article 4 and such reasonable allocation and other procedures as may be
agreed upon by the Parties from time to time, the Partnership hereby agrees to
reimburse Operator for all direct and indirect costs and expenses incurred by
the Operator in connection with the provision of the Services to the Partnership
and the General Partner, including the following:

(a)    any payments or expenses incurred for insurance coverage, including
allocable portions of premiums, and negotiated instruments (including surety
bonds and performance bonds) provided by underwriters with respect to the
Partnership and the General Partner;

(b)    salaries and related benefits and expenses of personnel employed by the
Operator who render Services to the Partnership and the General Partner, plus
general and administrative expenses associated with such personnel; it being
agreed, however, that such allocation shall not include any costs or expenses of
the Partnership and the General Partner that are attributable to the Partnership
and the General Partner’s long-term incentive programs;

(c)    any taxes or other direct operating expenses paid by the Operator for the
benefit of the Summit Entities and the subsidiaries of Summit Holdings; and

(d)    all expenses and expenditures incurred by the Operator as a result of the
Partnership’s continuing as a publicly traded entity, including costs associated
with filings with the Securities and Exchange Commission, tax return and Form
W-2 and Schedule K-1 preparation and distribution, independent auditor fees,
partnership governance and compliance, annual meetings of unitholders, registrar
and transfer agent fees, legal fees and independent director compensation;

 

5



--------------------------------------------------------------------------------

it being agreed, however, that to the extent any reimbursable costs or expenses
incurred by the Operator consist of an allocated portion of costs and expenses
incurred by the Operator for the benefit of the Summit Entities and the
Operator, such allocation shall be made on a reasonable cost reimbursement basis
as determined by the Operator.

4.2    Fee. In addition to the payment by the Partnership of the amounts
described in Section 4.1, Operator and the Partnership agree that the
Partnership shall pay to Operator an annual operating and management fee
determined on an annual basis based on current market indicators and arms-length
comparables.

4.3    Billing Procedures. The Partnership will reimburse the Operator for
billed costs no later than the later of (a) the last day of the month following
the performance month, or (b) thirty (30) business days following the date of
the Operator’s billing to the Partnership. Billings and payments may be
accomplished by inter-company accounting procedures and transfers. The
Partnership shall have the right to review all source documentation concerning
the liabilities, costs, and expenses upon reasonable notice and during regular
business hours.

ARTICLE 5

TERMINATION

5.1    Termination. This Agreement may be terminated at any time by written
notice from the Partnership or the Operator to the other Party. Upon termination
of this Agreement, all rights and obligations of the Parties under this
Agreement shall terminate, provided, however, that such termination shall not
affect or excuse the performance of any party under the provisions of Article 6
which provisions shall survive the termination of this Agreement indefinitely.

ARTICLE 6

INDEMNITY

6.1    Indemnification Scope. IT IS IN THE BEST INTERESTS OF THE PARTIES THAT
CERTAIN RISKS RELATING TO THE MATTERS GOVERNED BY THIS AGREEMENT SHOULD BE
IDENTIFIED AND ALLOCATED AS BETWEEN THEM. IT IS THEREFORE THE INTENT AND PURPOSE
OF THIS AGREEMENT TO PROVIDE FOR THE INDEMNITIES SET FORTH HEREIN TO THE MAXIMUM
EXTENT ALLOWED BY LAW. ALL PROVISIONS OF THIS ARTICLE SHALL BE DEEMED
CONSPICUOUS WHETHER OR NOT CAPITALIZED OR OTHERWISE EMPHASIZED.

6.2    Indemnified Persons. Wherever “Partnership”, “General Partner”, “Summit
Holdings” or “Operator” appears as an Indemnitee in this Article, the term shall
include that entity, its parents, subsidiaries, affiliates, partners, members,
contractors and subcontractors at any tier, and the respective agents, officers,
directors, employees, and representatives of the foregoing entities involved in
actions or duties to act on behalf of the indemnified party. These groups will
be the “Summit Entity Indemnitees” or the “Operator Indemnitees” as applicable,
provided however, that the Summit Entity Indemnitees shall not include the
Operator and the Operator Indemnitees shall not include the Summit Entities.
“Third parties” shall not include any Summit Entity Indemnitees or Operator
Indemnitees.

 

6



--------------------------------------------------------------------------------

6.3    Indemnifications.

(a)    The Summit Entities shall release, defend, indemnify, and hold harmless
the Operator Indemnitees from and against any and all claims, causes of action,
demands, liabilities, losses, damages, fines, penalties, judgments, expenses and
costs, including reasonable attorneys’ fees and costs of investigation and
defense (each, a “Liability” and collectively, the “Liabilities”) (including,
without limitation, any Liability for (1) damage, loss or destruction of the
Facilities, (2) bodily injury, illness or death of any person, and (3) loss of
or damage to equipment or property of any person) arising from or relating to
the partnership’s or operator’s performance of this agreement, except to the
extent such Liability is caused by the gross negligence or willful misconduct of
the Operator Indemnitees.

(b)    The Operator shall release, defend, indemnify, and hold harmless the
Summit Entity Indemnitees from and against any and all Liabilities (including,
without limitation, any Liability for (1) damage, loss or destruction of the
Facilities, (2) bodily injury, illness or death of any person and (3) loss of or
damage to equipment or property of any person) arising from or relating to
operator’s performance under this agreement to the extent such Liability is
caused by the gross negligence or willful misconduct of the Operator
Indemnitees.

6.4    Damages Limitations. Any and all damages recovered by any Party pursuant
to this Article 6 or pursuant to any other provision of or actions or omissions
under this Agreement shall be limited to actual damages. Consequential damages
(including without limitation business interruptions and lost profits) and
exemplary and punitive damages shall not be recoverable under any circumstances
except to the extent those damages are included in third party claims for which
a Party has agreed herein to indemnify another Party. Each Party acknowledges it
is aware that it has potentially variable legal rights under common law and by
statute to recover consequential, exemplary, and punitive damages under certain
circumstances, and each Party nevertheless waives, releases, relinquishes, and
surrenders rights to consequential punitive and exemplary damages to the fullest
extent permitted by law with full knowledge and awareness of the consequences of
the waiver regardless of the negligence or fault of any Party.

6.5    Defense of Claims. The indemnifying Parties shall defend, at each of
their sole expense, any claim, demand, loss, liability, damage, or other cause
of action within the scope of the indemnifying Parties’ indemnification
obligations under this Agreement, provided that the indemnified Parties notify
the indemnifying Parties promptly in writing of any claim, loss, liability,
damage, or cause of action against the indemnified Parties and give the
indemnifying Parties authority, information, and assistance at the reasonable
expense of the indemnified Parties in defense of the matter. The indemnified
Parties may be represented by their own counsel (at each indemnified Party’s
sole expense) and may participate in any proceeding relating to a claim, loss,
liability, damage, or cause of action in which the indemnified Parties or all
Parties are defendants, provided however, the indemnifying Parties shall, at all
times, control the defense and any appeal or settlement of any matter for which
it has indemnification obligations under this Agreement so long as any such
settlement includes an unconditional release of the indemnified Parties from all
liability arising out of such claim, demand, loss, liability, damage, or other
cause of action and does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of the indemnified Parties.
Should the Parties be named as defendants in any third-party claim or cause of
action arising out of or relating to the Facilities or Services, the Parties
will cooperate with each other in the joint defense of their common interests to
the extent permitted by law, and will enter into an agreement for joint defense
of the action if the Parties mutually agree that the execution of the same would
be beneficial.

 

7



--------------------------------------------------------------------------------

ARTICLE 7

NOTICES

7.1    Each Party may give notices to the other Parties by first class mail
postage prepaid, by overnight delivery service, or by facsimile with receipt
confirmed at the following addresses or other addresses furnished by a Party by
written notice. Any telephone numbers below are solely for information and are
not for Agreement notices.

If to the Partnership to:

Summit Midstream Partners, LP

5910 North Central Expressway, Suite 350

Dallas, TX 75206

Attention: General Counsel

E-mail: [***]

If to the General Partner to:

Summit Midstream GP, LLC

910 Louisiana Street, Suite 4200

Houston, TX 77002

Attention: General Counsel

E-mail: [***]

If to Summit Holdings to:

Summit Midstream Holdings, LLC

910 Louisiana Street, Suite 4200

Houston, TX 77002

Attention: General Counsel

E-mail: [***]

If to the Operator to:

Summit Operating Services Company, LLC

910 Louisiana Street, Suite 4200

Houston, TX 77002

Attention: General Counsel

E-mail: [***]

ARTICLE 8

GENERAL

8.1    Succession and Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties named herein. No Party may assign or otherwise
transfer either this Agreement or any of its rights, interests or obligations
hereunder without the prior written approval of the other Party, which approval
shall not be unreasonably withheld, conditioned or delayed.

 

8



--------------------------------------------------------------------------------

8.2    Governing Law. THIS AGREEMENT AND THE RIGHTS AND DUTIES OF THE PARTIES
ARISING OUT OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES. Jurisdiction and venue shall be in the Court of Chancery of the
State of Delaware, or the United States District Court for the District of
Delaware.

8.3    Non-waiver of Future Default. No waiver of any Party of any one or more
defaults by the other in performance of any of the provisions of this Agreement
shall operate or be construed as a waiver of any other existing or future
default or defaults, whether of a like or different character.

8.4    Audit and Maintenance of Records; Reporting. Notwithstanding the payment
by the Partnership of any charges, the Partnership shall have the right to
review and contest the charges. For a period of two years from the end of any
calendar year, the Partnership shall have the right, upon reasonable notice and
at reasonable times, to inspect and audit all the records, books, reports, data
and processes related to the Services performed by the Operator to ensure the
Operator’s compliance with the terms of this Agreement. If the information is
confidential, the parties shall execute a mutually acceptable confidentiality
agreement prior to such inspection or audit.

8.5    Entire Agreement; Amendments and Schedules. This Agreement constitutes
the entire agreement concerning the subject matter between the Parties and shall
be amended or waived only by an instrument in writing executed by both Parties.
Any schedule, annex, or exhibit referenced in the text of this Agreement and
attached hereto is by this reference made a part hereof for all purposes.

8.6    Force Majeure.

(a)    If either Party is rendered unable, wholly or in part, by force majeure
to carry out its obligations under this Agreement, other than to make payments
due, the obligations of that Party, so far as they are affected by force
majeure, will be suspended during the continuance of any inability so caused,
but for no longer period. The Party whose performance is affected by force
majeure will provide notice to the other Party, which notice may initially be
oral, followed by a written notification, and will use commercially reasonable
efforts to resolve the event of force majeure to the extent reasonably possible.

(b)    “Force majeure” means acts of God, strikes, lockouts or other industrial
disturbances, acts of the public enemy, wars, blockades, insurrections, riots,
epidemics, pandemics, landslides, lightning, earthquakes, storms, floods,
washouts, arrests and restraints of governments and people, civil disturbances,
terrorist acts, fires, coal mining, oil and gas operations, timbering
operations, explosions, breakage or accidents to machinery or lines of pipe;
freezing of wells on lines of pipe; partial or entire failure of wells or
sources of supply of gas; inability to obtain, or unavoidable delays in
obtaining, at reasonable cost (unless prepaid by the Summit Entities)

 

9



--------------------------------------------------------------------------------

servitudes, right of way grants, permits, governmental approvals or licenses,
materials, equipment or supplies for constructing or maintaining facilities; and
similar events or circumstances, not within the reasonable control of the Party
claiming suspension and which by the exercise of reasonable diligence the Party
is unable to prevent or overcome.

(c)    The settlement of strikes or lockouts will be entirely within the
discretion of the Party having the difficulty, and settlement of strikes,
lockouts, or other labor disturbances when that course is considered inadvisable
is not required.

8.7    Counterpart Execution. This Agreement may be executed in any number of
counterparts, all of which together shall constitute one agreement binding on
the Parties hereto.

8.8    Third Parties. This Agreement is not intended to confer upon any person
not a Party any rights or remedies hereunder, and no person other than the
Parties is entitled to rely on or enforce any representation, warranty or
covenant contained herein.

 

10



--------------------------------------------------------------------------------

The Parties have caused this Agreement to be signed by their duly authorized
representatives effective as of the date first written above.

 

SUMMIT OPERATING SERVICES COMPANY, LLC By:  

/s/ Brock M. Degeyter

Name:   Brock M. Degeyter Title:   Executive Vice President, General Counsel and
Chief Compliance Officer

 

SUMMIT MIDSTREAM PARTNERS, LP By:   Summit Midstream GP, LLC, its general
partner   By:  

/s/ Brock M. Degeyter

  Name:   Brock M. Degeyter   Title:   Executive Vice President, General Counsel
and Chief Compliance Officer

 

SUMMIT MIDSTREAM GP, LLC By:  

/s/ Brock M. Degeyter

Name:   Brock M. Degeyter Title:   Executive Vice President, General Counsel and
Chief Compliance Officer

 

SUMMIT MIDSTREAM HOLDINGS, LLC By:  

/s/ Brock M. Degeyter

Name:   Brock M. Degeyter Title:   Executive Vice President, General Counsel and
Chief Compliance Officer

 

Signature Page – Operation and Management Services Agreement